ACCEPTED
                                                                                                                                            01-15-00968-CV
                                                                                                                                 FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00968-CV                                                                                                  HOUSTON, TEXAS
                                                                                                                                      11/30/2015 7:53:53 AM
                                                                                                                                      CHRISTOPHER PRINE
Appellate Case Style:           Scott M. Clearman and The Clearman Law Firm, PLLC                                                                    CLERK

                          Vs.
                                ClearmanPrebeg, LLP

Companion Case No.:
                                                                                                                     FILED IN
                                                                                                              1st COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                              11/30/2015 7:53:53 AM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                       Clerk
                                               Appellate Court:1st Court of Appeals
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                 II. Appellant Attorney(s)
    Person        Organization (choose one)                                          Lead Attorney
                                                                             First Name:
First Name:       Scott                                                      Middle Name:
Middle Name: Monroe                                                          Last Name:
Last Name:        Clearman                                                   Suffix:
Suffix:                                                                      Law Firm Name:

Pro Se:                                                                      Address 1:
Address 1:        The Clearman Law Firm, PLLC                                Address 2:
Address 2:        2929 Westheimer R., Suite 301                              City:
City:             Houston                                                    State:     Texas                        Zip+4:
State:    Texas                       Zip+4 77098                            Telephone:                                   ext.
Telephone:        713.304.9669                ext.                           Fax:
Fax:      877.519.2800                                                       Email:
Email:    scott@clearmanlaw.com                                              SBN:

I. Appellant                                                                 II. Appellant Attorney(s)
    Person        Organization (choose one)                                          Lead Attorney
Organization Name: The Clearman Law Firm, PLLC                               First Name:        Barbara
First Name:                                                                  Middle Name: L
Middle Name:                                                                 Last Name:         Stroud
Last Name:                                                                   Suffix:
Suffix:                                                                      Law Firm Name: Barbara L. Stroud, PLLC

Pro Se:                                                                      Address 1:         14101 Highway 290 West
                                                                             Address 2:         Building 100, Suite 208




                                                                  Page 1 of 8
                                                     City:              Austin
                                                     State:     Texas                     Zip+4:    78737
                                                     Telephone:         512.391.1983            ext.
                                                     Fax:       512.428.8113
                                                     Email:     barbara@stroudmediation.com
                                                     SBN:       19422700

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: ClearmanPrebeg, LLP               First Name:        Laura
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Gibson
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Ogden, Gibson, Broocks, Longoria & Hall, LLP
Pro Se:                                              Address 1:         711 Louisiana, Suite 1900
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:    77002
                                                     Telephone:         713.844.3003            ext.
                                                     Fax:       713.844.3030
                                                     Email:     lgibson@ogblh.com
                                                     SBN:       07869350




                                            Page 2 of 8
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Injunction

Date order or judgment signed: November 6, 2015                          Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: November 10, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Tex. R. App. P. 28.01(a) & (b); Teex. Civ. Prac. & Rem. Code Sec. 51.104(4) ("grants ... a temporary injunction").
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Tex. R. App. P. 28.01(a) & (b).

Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:
Other basis: Alleged violation of Clearman's federal and state constitutional rights.
Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 3 of 8
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     152 Judicial District Court                                Clerk's Record:
County: Harris                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 2014-69512-7                   Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: 11/23/15, 11/28/15
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Robert                                              Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Schaffer
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:          Harris County Civil Courthouse
Address 2 :        201 Caroline, 11th Floor
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     713.368.6040              ext.
Fax:      713.368.6801
Email: Salene.Smith@hcdistrictclerk.com



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes   No
Was reporter's record requested?           Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested: 11/23&28/15

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 4 of 8
   Court Reporter                                Court Recorder
   Official                                      Substitute



First Name:       Cynthia
Middle Name:
Last Name:        Montalvo
Suffix:
Address 1:        Harris County Civil Courthouse
Address 2:        201 Caroline, 11th Floor
City:             Houston
State:    Texas                         Zip + 4: 77002
Telephone:     713.368.6037               ext.
Fax:      713.368.6801
Email: CynthiaM@justex.net

X. Supersedeas Bond
Supersedeas bond filed:       Yes        No        If yes, date filed:

Will file:     Yes       No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                Yes          No
If yes, briefly state the basis for your request: To remove provisions of the order that violate Clearman's federal and state constitutiona rights.


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes        No

If no, please specify:No hope. But, all prior mediations did not involve Clearman because he was hospitalized.
Has the case been through an ADR procedure?                Yes           No
If yes, who was the mediator? Daryl Bristow
What type of ADR procedure? Mediation
At what stage did the case go through ADR?               Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Injunction
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Interpretation of a partnership agreement; violations of constitutional rights. SOR, Abuse of discretion (generally).


How was the case disposed of?         Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. TI, restraining Clearman.
If money judgment, what was the amount? Actual damages:                    $0.00
Punitive (or similar) damages: $0.00

                                                                         Page 5 of 8
Attorney's fees (trial):    $0.00
Attorney's fees (appellate):   $0.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality? None - Temporary Injunction only.
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 6 of 8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).
See "Attachment A."




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            11/23&28/15



Printed Name: Scott M. Clearman                                                           State Bar No.:   04350090



Electronic Signature: Scott M. Clearman
    (Optional)




                                                               Page 7 of 8
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on 11/23&29/15            .



Signature of counsel (or pro se party)                                   Electronic Signature: Scott M. Clearman
                                                                                (Optional)

                                                                         State Bar No.:      04350090
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      11/23&29/15
Manner Served: eServed

First Name:       Laura

Middle Name:
Last Name:        Gibson
Suffix:
Law Firm Name: Ogden, Gibson, Broocks, Longoria & Hall LLP
Address 1:        711 Louisianan, Suite 1900
Address 2:
City:             Houston
State     Texas                      Zip+4:    77002
 Telephone:       713.844.3003       ext.
Fax:      713.844.3030

Email:    lgibson@ogblh.com

If Attorney, Representing Party's Name: ClearmanPrebeg LLP




                                                               Page 8 of 8